 In the Matterof CHRYSLER CORPORATIONandSOCIETYofDESIGNINGENGINEERS, LOCAL #201-FAECT-C. I.O.Case No. R-3799.-Decided May19,194Jurisdiction:automobileand ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord petitionerrecognition;election necessary.Unit Appropriate for Collective Bargaining:designers,lay-out men,detailers,checkers, and recordclerk in Truck Body Drafting Department,excludingexecutives and supervisors.Larkin, Rathbone cC Perry, by Mr. T. R.IsermanandMr. DonaldHastings,of New Yor1 City, for the Company.Mr. Maurice SugarandMr. Jack N. Tucker,of Detroit, Mich., forthe Union.Mr. Charles TV. Schneider,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Society of Designing Engineers, Local#201-FAECT-CIO, herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Chrysler Corporation, Detroit, Michigan, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Frederick P. Mett, TrialExaminer.Said hearing was held at Detroit, Michigan, on May 5,1942.The Company and the Union appeared, participated,and wereafforded full opportunity to be heard,to examineand cross-examinewitnesses,'and to introduce evidence bearing on theissues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. 'Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYChrysler Corporation, a Delaware corporation having its principaloffice in Detroit, Michigan, is primarily engaged in the manufacture41 N. L.R. B., No. 19.88 CHRYSLER CORPORATION89and sale of automobiles,parts, and accessories.At thepresent time,the Company has contracts,of substantial value for the manufactureof war materials for the United States Government.The Companymaintains manufacturing plants in the States of Michigan, Indiana,and California.The raw materials used annually by the Companyat its plants approximate in value $240,000,000, and the value of itsfinished products is about $625,000,000 a year.Approximately 45percent of the materials used and approximately 75 percent of theproducts manufactured at the Company's plants are transported incommerce.'The present proceeding involves only employees of theCompany's Truck Body Drafting Department in the city of Detroit,Michigan.The department is engaged in designing military vehiclesfor the United States and Canadian Goy ernments.II.THE ORGANIZATION INVOLVEDSociety of Designing Engineers, Local #201-Federation of Archi-tects,Engineers, Chemists and Technicians, is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III. ' THE QUESTION CONCERNING REPRESENTATIONOn February 13, 1942, the Union requested recognition as bargain-ing representative of the engineers and technicians in the Company'sTruck Body Drafting Department.On February 16 the Companydeclined to recognize the Union as such representative.A report ofthe Regional Director, introduced in evidence at the hearing, indicatesthat the Union represents a substantial number of employees in the'unit which we hereinafter find to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.iIn accordance with a stipulation of the parties,we find that there has been nosubstantial change in the extent of the Company s business since the issuance of thedecisions of the Board inMatter of Chrysler CorporationandUnited Automobile lVorker8of America,Local371, etat., 13 N. L. R. B 1303;Matter of Dodge llrotheis Division-C/utitletCorporationandSociety of Designing Engiiirete, Chapter #201-F A E C T -C I.O, et at,33 N L R B 927; andmatter of Chrysler Corporation,Chit/slerMotorDivisionandSociety of Designing Engineers,Local #201,F A E C 'T -C IO , 38 N L.ItB 749, in which the Board made certain findings of fact with respect to the Company'soperations2 The Union submitted to the Regional Director 22 membership application cards, allcontaining apparently genuine original signaturesAll the si natures'are the names ofpersons on the Company's pay roll of iindisciosed,(lateAccording to the statement bythe Regional Diiecttr,dated March 24, 11142, it appears from the Union'sdues recordsthat all 22 persons were members in good standing at that time.There are approxi-mately 45 persons in the appropriate unit. 90DECISIONS OF NAT'ION'AL LABOR ',R'ELATIONS BOARDIV.THE APPROPRIATE UNITThe Company takes no position as to the appropriate unit.TheUnion contends, and we find, that all designers, lay-out men, -detailers,checkers, and the record clerk employed in the Truck Body DraftingDepartment,3 excluding executives and supervisors, constitute a unitappropriate for the purposes of collective, bargaining, within themeaning of Section 9 (b) of the Act.4V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit, who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of-the investigation to ascertain representa-tives for the purposes of collective bargaining with,Chrysler Corpo-ration,Detroit,Michigan, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) days fromthe date of this Direction of Election, under the direction and super-vision of the Regional Director for the 'Seventh Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among the employees of the Company in the unit found to be appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction of Election,including employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but excluding$Sometimes referred to in the record as the Truck Body Engineering division.* The Board has previously found appropriate substantially similar units in otherplants of the Company.SeeMatter of Dodge Brothers Dtivision-Chrysler CorporationandSociety of Designing Engineers, Chapter #201-F A. E C. T -C. 1 0, et al,33 N. L R B. 927;Matter of Chrysler Corporation,Chrysler Motor DivisionandSociety ofDesigning Engineers,Local#201,F A E. 0. P-CI.0., 38 N. L. R. B 749 CHRYSLER CORPORATION91any who have since quit or been discharged for cause, to determinewhether or not they desire to be relue-ented by Society of DesigningEngineers, Local #201-Federation of Architects, Engineers, Chem-istsand Technicians, affiliated with the Congress of IndustrialOrganizations. . --MR. GERARm D. REILLY took no part in the consideration of theabove Decision and Direction of Election. In the MatterOfCHRYSLER CORPORATIONandSOCIETY OF DESIGNINGENGINEERS,LOCAL #201-FAECT-CIOCase No. R-3799-CERTIFICATION OF REPRESENTATIVESJune 23, 1942On May 19, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings."Pursuant to the Direction of Election, an election by secret ballotwas conducted on June 5, 1942, under the direction and supervisionof the Regional Director for the Seventh Region (Detroit, Michigan).On June 8, 1942, the Regional Director, acting pursuant to ArticleIII, Section 9, for National Labor Relations Board Rules and Regu-lations-Series 2, as amended, issued and duly served upon the partiesan Election Report on the ballot.No objections to the conduct ofthe ballot or to the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Totalon eligibilitylist-----------------------------------51Totalballotscast----------------------------------------47Totalballots challenged----------------------------------0Totalblank ballots--------------------------------------0Totalvoid ballots---------------------------------------0Total valid votescounted---------------------------------47Votes castfor Society of Designing Engineers,Local 201-Federation of Architects,Engineers,Chemists and Tech-nicians,affiliatedwith the Congress of Industrial Or-ganizations--------------------------------------------30Votes cast against Society ofDesigning Engineers, Local201-Federation of Architects,Engineers,Chemists andTechnicians,affiliatedwith the Congress, of IndustrialOrganization--------------------------------------------17By virtue -of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,141N L.R.B 88.41 N. L. It. B., No. 19a.92 CHRYSLER CORPORATION93of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Society of Designing Engineers, Local201-Federation of Architects, Engineers, Chemists and Technicians,affiliatedwith the Congress of Industrial Organizations, has beendesignated and selected by a majority of the designers, lay-out men,detailers, checkers, and the record clerk employed in the Truck BodyDrifting Department of Chrysler Corporation, Detroit, Michigan,'cacluding executives and supervisors, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, Society of Designing Engineers, Local 201-Federationof Architects, Engineers, Chemists and Technicians, affiliated withthe Congress of Industrial Organizations, is the exclusive representa-tive of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.